Citation Nr: 1725475	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  09-37 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen the claim for service connection for residuals of commotio retinae of the left eye, claimed as left eye damage.

2.  Entitlement to service connection for residuals of commotio retinae of the left eye.

3.  Entitlement to service connection for residuals of traumatic brain injury (TBI).

4.  Entitlement to a rating higher than 30 percent for posttraumatic stress disorder (PTSD).
 
5.  Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Appellant and M.M.


ATTORNEY FOR THE BOARD

N. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to September 2005.  He served overseas in support of operations in Kosovo and Iraq.  He was awarded the Purple Heart twice, the Army Commendation Medal with "V" device, and the Combat Infantryman Badge.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in February 2008 and May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In the February 2008 rating decision, the RO denied the Veteran's claim of entitlement to service connection for residuals of TBI.  In the May 2010 rating decision, the RO continued a 30 percent rating for PTSD and denied an application to reopen a claim for left eye damage.  The Veteran timely appealed these rating decisions.

In February 2017, the Veteran and his caregiver testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In light of the Veteran's reported symptoms and contentions, the fact that his claimed blurred vision symptoms in the left eye have been attributed to residuals of commotio retinae of the left eye, and as the Board is granting service connection for residuals of commotio retinae of the left eye, the Board has recharacterized the claim of service connection for left eye damage as a claim of service connection for residuals of commotio retinae of the left eye as set forth on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms described, and the information submitted or developed in support of the claim).

As a final preliminary matter, the Board notes that the Veteran was previously represented by the American Legion.  However, in an August 2016 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, the Veteran appointed the Marine Corps League as his representative.  The Board acknowledges this change in representation, as reflected on the title page of this decision and in the Board hearing transcript.

The issue of entitlement to TDIU is being addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2006 rating decision, the RO denied the Veteran's claim for entitlement to service connection for left eye damage. The Veteran did not appeal this decision, and new and material evidence was not received within one year after it was issued.

2.  Evidence received since the May 2006 rating decision relates to an unestablished fact that raises a reasonable possibility of substantiating the claim of service connection for left eye damage.

3.  The evidence is at least evenly balanced as to whether the Veteran's current blurred vision of the left eye, diagnosed as residuals of commotio retinae of the left eye, is related to his service.

4.  The Veteran was exposed to at least two explosive blasts during his service in Iraq, and has been diagnosed with TBI.

5.  The evidence is at least evenly balanced as to whether, throughout the pendency of the claim, symptoms of PTSD have been productive of occupational and social impairment which more nearly approximates deficiencies in most areas, including work, social relations, and mood, but the symptoms and overall impairment have not more nearly approximated total social and occupational impairment.


CONCLUSIONS OF LAW

1.  The May 2006 rating decision that denied the application to reopen the claim for entitlement to service connection for left eye damage is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  Since the May 2006 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for left eye damage.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for residuals of commotio retinae of the left eye are met.  38 U.S.C.A. §§ 1110, 1137, 1153, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016). 

4.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for residuals of TBI are met. 38 U.S.C.A. § 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

5.  The criteria for a rating of 70 percent, but no higher, for PTSD have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA's duty to notify has been satisfied through a notice letters dated August 2007, January 2008, and March 2010 to the Veteran, which fully addressed all notice elements.  Specifically, these letters informed the Veteran of what evidence was required to substantiate his claims for service connection, an increased rating, of the Veteran's and VA's respective duties for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notices.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate her claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All outstanding VA and private treatment records identified by the Veteran have also been associated with the claims file.

Regarding the claims for a higher rating, the Veteran was afforded VA examinations in February 2010, and January 2016.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As indicated by the discussion below, the examiners performed a thorough physical evaluation of the Veteran, the examiner reviewed the Veteran's pertinent medical history and provided findings responsive to the applicable rating criteria.  Thus, the Board finds these exams adequate to decide the increased rating issue.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II.  Merits

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Federal Circuit has held that while the Board must review the entire record, it does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Application to Reopen

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In order to reopen a previous and final disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus. In reaching this conclusion, the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is not available to corroborate it.  Id; see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009) & Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007). 

Here, the Veteran's original claim for service connection for left eye damage was denied in a May 2006 rating decision, on the basis that the Veteran did not have a chronic disability of the left eye which was incurred in or aggravated by military service.  He did not appeal that decision, nor was new and material evidence associated with the record within one year of its issuance. 

Accordingly, the May 2006 rating decision is final.  See 38 U.S.C.A. § 7105(c); Bond, 659 F.3d at 1362; 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The relevant evidence of record at the time of the May 2006 rating decision consisted of service treatment records (STRs); March 2006 VA examination report; the Veteran's August 2005 statement; and VA and private treatment records. Specifically, the evidence showed that the Veteran's STRs documented his complaints of blurred vision in the left eye following his deployment to Iraq in 2004.  The Veteran's statements show that he contended that his blurred vision in the left eye began during service and has continued since service.  See, e.g., VA examination report dated March 2006.  

In February 2010, the Veteran filed an application to reopen the claim of entitlement to service connection for left eye damage. 

Since the RO's May 2006 denial, the relevant evidence includes the Veteran's testimony before the undersigned in February 2017 and VA treatment records.  In particular, the VA treatment reports documented the Veteran's complaints of blurred vision in the left eye and the treating providers' statements concerning the possible etiology of the condition.  Moreover, the Veteran testified to the specific details regarding the injuries he sustained to the face while deployed in Iraq.  See February 2017 Hearing Transcript.  Furthermore, the Veteran's caregiver indicated that she has personally witnessed the complaints Veteran's blurred vision since service.  VA treatment records showed continued treatment for his blurred vision.

The above reflects that there is new evidence that relates to the basis for the prior denial. The Board finds that the evidence now showing lay evidence describing continuity of symptoms combined with post service medical evidence of treatment for blurred vision of the left eye meet the low threshold of 38 C.F.R. § 3.156  and are new and material evidence to reopen the Veteran's claim.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board finds that the lay evidence in this case is competent and credible.  The lay evidence is competent and credible as it pertains to first-hand observations of the Veteran's left eye difficulties since service separation.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Accordingly, the Board finds that the evidence received since May 2006 are new and material evidence, and the reopening of the claim of service connection for left eye damage is warranted.

II.  Service connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

In relevant part, 38 U.S.C.A. § 1154 (a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson, 581 F.3d at 1313.

As discussed previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau, 492 F.3d at 1377; see also Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran contends that he has the residuals of TBI and a left eye disability as the result of his military service.

Regarding his left eye disability, as previously discussed, the Veteran sought ongoing treatment from the VA for his blurred vision.  His VA treatment notes from 2009 and 2010 indicate he had treatment for loss of vision from trauma during service, noted as commotio retinae of the left eye.  Thus, a disability of residuals of commotio retinae of the left eye has been demonstrated.

Regarding his TBI, a March 2011 VA TBI Clinic progress note includes a diagnosis of "mild TBI . . . (grade III concussions)" consistent with the Veteran's reported and documented history with continued "residual cognitive and neurobehavioral deficits."  Thus, a disability of residuals of TBI has been demonstrated.

The Veteran contends that he began to experience blurred vision, memory loss and concentration issues in service following two separate engagements with the enemy in Iraq.  Specifically, he has reported that he was in a military vehicle when an enemy rocket propelled grenade (RPG) struck his vehicle causing shrapnel to hit his face and blurred vision in the left eye requiring the use of an eye cream at an aid station.  Following field treatment, there was a separate incident within days of the previous one in which the Veteran was shot and an enemy explosive detonated in close proximity to him causing his nose to bleed immediately following the blast.  The Veteran was medically evacuated from the combat zone for treatment for his gunshot wounds to the shoulder.  He began to experience problems with vision, memory, and concentration following these incidents and these problems have continued in the years since that time.  The Veteran's "Certificate of Release of Discharge from Active Duty" form (DD Form 214) indicates that he served in Iraq from February 2004 to November 2004.  In light of this, the Board finds that there is more than sufficient evidence of participation in combat/exposure to incoming enemy fire in service.

Where a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships of service. 38 U.S.C.A. § 1154(b). 

The Veteran is competent to report exposure to explosive blasts in service.  His reports of such exposures in combat situations in service are satisfactory evidence and the reports are consistent with the circumstances of his service in Iraq.  There is no clear and convincing evidence to the contrary, and in fact, the previously mentioned Purple Heart citations confirm the events as described by the Veteran.  Moreover, service treatment records include November 2004 records of treatment for combat related wounds.  Hence, exposure to explosive blasts in service is established.

The Veteran is competent to report issues with blurred vision and issues memory, speech, and concentration in service as a well as a continuity of symptomatology in the years since service.  His reports are consistent with the evidence of record. Thus, the Board finds that the reports of a continuity of blurred vision in the left eye and residuals of TBI symptomatology in the years since service are credible.

Regarding the left eye, VA treatment records indicate the Veteran was treated for complaints of blurred vision in the left eye in December 2009 and March 2010, to include additional electrophysiology testing at a private hospital.  The treating provider found reduced vision in the left and in discussing the Veteran's medical history described trauma to the Veteran's facial area.  He diagnosed retinal dysfunction from blunt injury, or commotio retinae of the left eye.

Regarding the TBI, the Veteran was afforded a VA examination in November 2008.  The examiner opined that there was no evidence of brain trauma on imaging.  However, it was noted that symptoms that it was difficult to differentiate between symptoms of the Veteran's already service connected PTSD and any possible residuals of TBI.

In March 2011, as previously discussed, the Veteran was evaluated at a VA TBI clinic.  His treating provider stated that he suffered two mild TBI's in service as a result of the blasts described by the Veteran. The provider went on to describe cognitive and neurobehavioral symptoms that she attributed to the Veteran's TBI suffered in service.  

In a January 2016 VA examination for PTSD rating purposes, the examiner stated the Veteran had a diagnosis of TBI and PTSD.  She indicated it was possible to differentiate between the symptoms of PTSD and TBI and that symptoms that were attributable to TBI included short attention span and the Veteran "forgets what he is doing if distracted."  Under occupational and social impairment, after summarizing the Veteran's level of occupational and social impairment, the examiner stated 80% of the impairment was due to PTSD and 20% was due to TBI.

In June 2016, the RO ordered an addendum opinion from the January 2016 examiner.  The instructions to the examiner repeatedly state the Veteran has TBI with no residuals, however fail to note the previously mentioned VA treatment at a TBI clinic detailing the residuals of TBI suffered by the Veteran.  Specifically, the RO wrote in the instructions, "Please provide clarification of the TBI diagnosed in 2010, as Veteran separated from service in 2005, and has not been found to have residuals of TBI on testing.  Symptomatology has been attributed to PTSD."  It is clear from the previous discussion of the November 2008 examination and March 2011 treatment notes that those statements by the RO are false.  Regardless, the addendum opinion in June 2016 lists as symptoms attributable to TBI as "none" and 0% of the portion of level of occupational and social impairment attributable to TBI.   No rationale was provided by the examiner discussing the change and the symptoms dealing with the Veteran's concentration issues previously listed as attributable to TBI were not listed as attributable to PTSD in the new opinion.  The Board notes the RO did not ask for another addendum to clarify this clear discrepancy.

As such, the Board finds that the June 2016 VA addendum opinion is of little, if any, probative weight, as the VA examiner changed the symptoms attributable to PTSD and TBI based on an inaccurate  premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based upon an inaccurate factual premise has no probative value).

The Board finds that given the application of 38 U.S.C.A. § 1154(b), the Veteran's testimony before the undersigned, and the history of a blurred vision in the left eye and a TBI diagnosis with related medical treatment provides a sufficient basis to conclude that his current blurred vision of the left eye and cognitive and neurobehavioral symptoms are related to the TBI and commotio retinae suffered following explosive blasts during combat.

In light of the above evidence and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for the currently diagnosed residuals of TBI and commotio retinae of the left eye have been met.  Hence, service connection for these disabilities is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.

C. Higher Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  "The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart, 21 Vet. App. at 509.

The Veteran's service-connected disability is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, pertaining to PTSD.

Under the general rating formula, a 30 percent rating requires a showing of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV). 

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. GAF scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

The Board notes that effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM-5). The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  As the RO certified the Veteran's appeal to the Board in November 2016, the claim is governed by the DSM-5. 79 Fed. Reg. 45094 (Aug. 4, 2014).  In this regard, the January 2016 VA examination was conducted utilizing the DSM-5, and therefore no GAF score was assigned.  However, the Board will still consider previously assigned GAF scores in addressing the instant appeal.

Turning to the evidence of record, post-service Chillicothe VAMC mental health treatment dated from January 2009 through July 2016 are associated with the claims file.  Reports from individual counseling sessions show that the Veteran was diagnosed with PTSD manifested by symptoms to include irritability, chronic sleep impairment including nightmares, and difficulty in social and occupational functioning.  

During the period on appeal, VA treatment records reflect medication management for PTSD and the Veteran's GAF score ranged from 40 to 55, indicative of serious symptoms.  Additionally, treatment during this period shows the Veteran presented with depressed mood, sleep impairment, lack of motivation, and social anxiety.   A Veteran's coworker  contacted his treating psychiatrist to indicate he was worried the Veteran was exhibiting suicidal ideations in his behavior at work.  See Chillicothe OH VA Medical Center treatment records. 

August 2010 and December 2010 evaluations from the Portsmouth Vet Center prepared by the Veteran's clinical counselor are  also of record.  He diagnosed PTSD and depression and stated the Veteran admitted periodic suicidal ideation, anger management issues, and social isolation. In an October 2012 letter, the Veteran's VA treating mental health provider recommended residential treatment for PTSD due to the severity of his symptoms.  

The Veteran was afforded a VA examination in February 2010.  The Veteran was noted to have chronic impaired sleep and anxiety.  He reported avoiding social situations and having ongoing issues at work with angry outbursts at coworkers.  He also reported ritualistic behavior, such as excessive hand washing and hypervigilance, interfering with routine activities.  A current GAF score of 60 was recorded.  

The Veteran was afforded another VA examination in January 2016.  Again, chronic sleep impairment with nightmares and the social and occupational impairment were noted.  The examiner also noted ongoing anxiety, irritability, hypervigilance, heightened startle reaction, intrusive thoughts, memory loss, and difficulty adapting to stressful circumstances, including in a work setting.  
The Veteran reported he worked job in maintenance to avoid others and conflict.

The symptomatology associated with the Veteran's service-connected PTSD, to include that indicated by the lay statements and treatment records, supports the assignment of a 70 percent rating because this disability has been shown to result in occupational and social impairment, with deficiencies in most areas, such as work, social relations, and mood, due to such symptoms as anxiety, irritability, hypervigilance, heightened startle reaction, intrusive thoughts, memory loss, and difficulty adapting to stressful circumstances, including in a work setting.  38 C.F.R. § 4.130, DC 9411.  Specifically, these symptoms and their equivalents have been endorsed by the Veteran, as corroborated by VA examiners and treatment providers, and cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation.  Vazquez-Claudio, 713 F.3d at 118 ("Entitlement to a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation").

The evidence reflects that the Veteran's psychological symptoms have been relatively consistent and are of such severity as to warrant a 70 percent evaluation for the entire appeal period.

Significantly, however, the symptoms have not at any point more nearly approximated total occupational and social impairment.  The Veteran's has been found competent to manage his own finances.  Moreover, he has consistently demonstrated appropriate hygiene, and his thought processes have been intact throughout the appeal period.  In addition, on the January 2016 VA examination, the Veteran indicated he did not suffer from hallucinations and was able to maintain a small number of social relationships.  Thus, neither the symptoms nor overall level of impairment more nearly approximate the criteria for a 100 percent rating under the rating criteria, and a rating higher than 70 percent is therefore not warranted for the Veteran's PTSD.

The Board has considered whether staged ratings are appropriate.  The evidence of record shows that the Veteran's PTSD symptoms have not fluctuated materially during the period on appeal as to warrant a disability rating in excess of 70 percent.  As such, a staged rating is not warranted.

The record does not establish that the rating criteria are inadequate for rating the Veteran's PTSD.  As indicated by the cases cited above, the criteria in the general rating formula for mental disorders include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as marked interference with employment and frequent hospitalization, is not required, and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

For the foregoing reasons, a rating of 70 percent, but no higher, is warranted for the Veteran's PTSD throughout the appeal period.  As the preponderance of the evidence is against a higher rating, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.







ORDER

The application to reopen a claim of service connection for left eye damage is granted.

Entitlement to service connection for residuals of commotio retinae of the left eye is granted.

Entitlement to service connection for residuals of a TBI is granted.

A rating of 70 percent, but no higher, for PTSD is granted for the entire period on appeal, subject to controlling regulations governing the payment of monetary awards.


REMAND

The Veteran testified at his hearing that he has had periods of unemployment, temporary employment, and has used the Family Medical Leave Act (FMLA) during the appeal period due his service connected PTSD.  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then the issue of entitlement to a TDIU must be considered as part and parcel to that claim for a rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Given that it is unclear whether, and to what extent, the Veteran has been unemployed during the appeal period, a remand for initial AOJ development and adjudication of this claim, to include providing a VA Form 21-8940 and requesting that the Veteran complete and return this form, is warranted.

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

1.  Send the Veteran an application for increased compensation based on unemployability (VA Form 21-8940) and request that he complete and return the form.

2.  After the Board's decision above granting entitlement to service connection and a higher rating for PTSD are implemented, and after conducting any additional development deemed appropriate, adjudicate the issue of entitlement to a TDIU if it has not been rendered moot.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


